Citation Nr: 1628259	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  04-28 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the termination of payment of a non-service-connected pension and reduction of disability compensation due to incarceration from 2002 to 2005 was proper. 

2.  Entitlement to apportionment of benefits to dependents of an incarcerated Veteran from 2002-2005.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2003 and March 2003 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In a June 2004 substantive appeal of the denial of apportionment of benefits, the Veteran indicated that he did not want a hearing before the Board, but did participate in a telephone conference with the RO in October 2004. 

Following a September 2004 statement of the case on the issue of the propriety of the reduction of pension and disability payments, the RO did not receive a timely substantive appeal using Appeal to the Board of Veterans' Appeals, VA Form 9.  However, in correspondence dated October 4, 2004, the Veteran requested that VA "review /investigate this appeal and restore Veteran's Disability Compensation to Veterans and Dependents."  In an administrative appeals tracking system, the RO indicated that the Veteran withdrew his appeal, effective in October 2004, the date of the RO teleconference.  The Board is unable to locate other correspondence or statements in the teleconference record to clearly indicate that the Veteran withdrew this appeal.  Therefore, resolving all doubt in favor of the Veteran, the Board will accept the Veteran's October 4, 2004 correspondence as a timely substantive appeal, and that claim is before the Board.    


FINDINGS OF FACT

1.  The Veteran was incarcerated for conviction of a felony offense from June [redacted], 2002 to February [redacted], 2005. 

2.  At the time of incarceration the Veteran was receiving a non-service-connected pension, pain to the Veteran with one dependent and was entitled to service-connected disability benefits, rated as 10 percent disabling. 

3.  There is insufficient evidence of record from the Veteran and his spouse to determine whether the family's income, assets, and expenses were such that the pension rate at the time of the Veteran's incarceration or death pension rate would be payable.  


CONCLUSIONS OF LAW

1.  Termination of payment of a non-service-connected pension and reduction of disability compensation due to incarceration from 2002 to 2005 was proper.  38 U.S.C.A. §§ 5207, 5307, 5313 (West 2014); 38 C.F.R. §§ 3.102, 3.665 (2015). 

2.  The criteria for apportionment of benefits to dependents of an incarcerated Veteran from 2002-2005 are not met.  38 U.S.C.A. §§ 5207, 5307, 5313 (West 2014); 38 C.F.R. §§ 3.102, 3.665, 3,666 (2015). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

With respect to the reduction in payment of non-service-connected pension and disability benefits, notice is not required where, based on undisputed facts, there is no entitlement to the benefit sought as a matter of law.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  With respect to the request for apportionment of benefits for the Veteran's dependent while incarcerated, the RO provided notices in November 2002, December 2002 to the Veteran and to his dependent spouse that included the criteria and the information necessary to meet the requirements for apportionment.  

Although the Veteran has generally disagreed with the outcome of both issues, citing a denial of his due process rights, the Veteran has not identified any specific shortcomings in the RO's conduct of the hearing nor in fulfilling VA's duty to notify and assist with respect to the issues decided below.  As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record

II.  Analysis

The Veteran served in the U.S. Army as an infantry trainee.  The Veteran contended in correspondence in December 2002 and January 2003 that termination of payment of his non-service-connected pension and reduction of disability compensation should not be executed during his incarceration because of his family's severe financial distress and that his benefits should have been apportioned to his dependent spouse.  

Pension and Disability Compensation Reduction

A person who is incarcerated in a federal, state or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665  beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding one year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  38 C.F.R. § 3.665(b).

A veteran with a service-connected disability rated at less than 20 percent shall be paid at one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a), which is the rate of 10 percent.  38 C.F.R. § 3.665 (d). 

Any individual to or for whom pension is being paid under a public or private law administered by the Department of Veterans Affairs is imprisoned in a federal, state, or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666.

The facts in this case are not in dispute.  Electronic records from the [redacted] show that the Veteran was incarcerated from June [redacted], 2002 to February [redacted], 2005, a period of more than one year.  In correspondence in December 2002, the Veteran's dependent spouse confirmed that the incarceration was for conviction of a felony offense.  

At the time of his incarceration in June 2002, the Veteran was entitled to compensation for service-connected disability at the 10 percent rate of $103.00.    He was also entitled to and receiving the greater benefit non-service-connected pension in the amount of $1,043.00 per month as a veteran with one dependent spouse.  Upon receipt of the state electronic record of incarceration in November 2002, the RO advised the Veteran that his payments would be reduced to half the compensation rate or $51.50, effective August 11, 2002.  The actual payments received by the Veteran were also reduced for recovery of previous debts that are not issues on appeal. 

In December 2002, the Veteran expressed disagreement with the reduction and requested restoration of the pension payments.  He reported family expenses of $2,400.00 per month.  Also in December 2002, the RO advised the Veteran of a sixty day opportunity to submit additional evidence or request a hearing, that his benefits may be resumed on release from incarceration, and that his dependent may be eligible for apportionment of the pension benefits.  A copy of the correspondence was sent to the Veteran's then-current representative.  

After receipt of multiple letters purportedly from the Veteran that expressed disagreement with the payment reduction but did not appear to have been signed by the Veteran, the RO accepted a valid and timely notice of disagreement with a notarized signature in December 2003.  The RO issued a statement of the case in September 2004.  As noted above, the Board accepts his subsequent correspondence dated October 4, 2004 as a substantive appeal.  Although he had requested a hearing before the RO on the issue of apportionment, there was no request for an RO or Board hearing on the issue of the termination of pension and reduction of disability compensation. 

In March 2005, the RO reestablished payment of the non-service-connected pension, effective February [redacted], 2005, the date of release from incarceration.  The payment rate was determined based on the maximum pension rate effective at that time as adjusted for family income and excludable expenses.  This payment rate is not on appeal. 

The Board finds that the termination of payment of a non-service-connected pension and reduction of disability compensation to one-half the 10 percent rate, effective August 11, 2002 to February [redacted], 2005 was proper as a matter of law.  The Veteran was provided the appropriate opportunity to submit additional evidence and request a hearing on this issue if desired.  The Board recognizes the family financial distress that resulted from his incarceration and reduction of benefits.  While the sympathetic toward the Veteran's situation, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 
38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).




Apportionment of Benefits

All or any part of the pension not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, or dependent parents on the basis of individual need.  38 U.S.C.A. §§ 5307, 5313; 38 C.F.R. § 3.666.

Payment may be made to the spouse, child, or children of a veteran disqualified under 38 C.F.R. § 3.666 provided (1) the veteran continues to be eligible except for other provisions of this section 3.666 including for fugitive felons; (2) the annual income of the spouse or child is such that death pension would be payable; and (3) at the rate payable under the death pension law or the rate which the Veteran was receiving at the time of imprisonment, whichever is less.  38 C.F.R. § 3.666(a)(1), (2), (3). 

When the Veteran was incarcerated in June 2002, he was receiving non-service-connected pension in the amount of $1,043.00 per month as a married veteran with one dependent spouse.  Effective at that time, the annual death pension rate was 
$6, 407.00 or $533.91 per month.  Effective on the date of release from incarceration, the annual death pension rate was $6,814.00 or $567.83 per month.  

In separate correspondence in December 2002, the Veteran's spouse requested apportionment of the pension benefits because of severe financial distress with no income from any source.  In correspondence in December 2002, the RO advised the spouse that the following information was needed: monthly income from all sources; a list of property owned and its value; a list of itemized monthly expenses; a copy of the marriage certificate; and the spouse's social security number.  At that time, a copy of the marriage certificate and documents with the spouse's social security number were already of record.  In January 2003, the spouse submitted a list of monthly expenses totalling $1,211.00.  In February 2003, the Veteran also noted that he desired the apportionment.  

In March 2003, the RO denied entitlement to apportionment.  The RO noted that the list of monthly expenses had been received but requested the same additional information, provided a blank Financial Status Report, VA Form 5655, and requested that it be returned prior to December 2003, one year from the date of request for apportionment.  In June 2004, the RO issued a statement of the case, continuing the denial.  The same month, the Veteran perfected an appeal.  In October 2004, the RO conducted a telephone conference with the Veteran and his representative and advised the Veteran that there had been no response to the request for information since March 2003.  The representative agreed to contact the spouse.   

No further information regarding income, assets, or expenses was received until by telephone from the spouse in April 2006 when the spouse reported working 30 hours per week at $10.30 per hour up to October 2005 and 24 hours per week at the same rate until December 2005.  It was not clear when the spouse started working.  

The Board finds that apportionment of a non-service-connected pension due to the incarceration of the Veteran from June 2002 to February 2005 is not warranted.  Regulations specify that apportionment is permitted if the annual income of the spouse is such that the death pension or the rate at the time of incarceration would be payable, whichever is less.  The annual death pension rate of $6,407 to $6,814 during the period of incarceration was less that the pension rate of $1,043 per month or an annualized rate of $12,516.  

In this case, information on the spouse's expenses was inconsistently reported by the Veteran as $2,400 per month and by the spouse as $1,211 per month.  Information on the spouse's income was also inconsistent.  The spouse initially reported no income from any source, and later reported working at a rate of pay of $1,236 to $988 per month.  Neither the Veteran nor the spouse submitted the requested Financial Status Report or any information regarding financial assets or excludable expenses.   A claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his or her claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Information was not submitted to accurately determine whether the spouse's income, assets, and expenses were such that the death pension rate would be payable.  Therefore, the request for apportionment of the non-service-connected pension from June 14, 2002, to February [redacted], 2005 during the Veteran's incarceration is not warranted.  The "benefit of the doubt" rule is not for application, and the Board must deny the appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in payment of compensation benefits due to incarceration from June [redacted], 2002 to February [redacted], 2005 was warranted; the appeal is denied.

Apportionment of benefits to dependents of an incarcerated Veteran from June [redacted], 2002 to February [redacted], 2005 is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


